                 Case 2:20-cv-01388-JCC Document 46 Filed 12/16/20 Page 1 of 6



 1

 2

 3

 4

 5

 6
                                                         The Honorable John C. Coughenour
 7
                                UNITED STATES DISTRICT COURT
 8                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9

10   DANIEL COHEN, individually and on              Case No. 2:20-cv-01388-JCC
     behalf of all others similarly situated,
11                                                  DEFENDANT PRESIDENT AND
                                   Plaintiff,       FELLOWS OF HARVARD
12                                                  COLLEGE’S OPPOSITION TO
            v.                                      PLAINTIFF’S MOTION TO STAY
13
                                                    PROCEEDINGS
     BLACKBAUD, INC., PRESIDENT AND
14   FELLOWS OF HARVARD COLLEGE, BANK               NOTE ON MOTIONS CALENDAR:
15   STREET COLLEGE OF EDUCATION, and THE           DECEMBER 18, 2020
     TENEMENT MUSEUM,
16
                                   Defendants.
17

18

19

20

21

22

23

24

25

26

27

28
     HARVARD’S OPPOSITION TO STAY MOTION              MURPHY PEARSON BRADLEY & FEENEY
     CASE NO. 2:20-CV-01388-JCC                             1455 NW LEARY WAY, SUITE 400
                                                          SEATTLE, WA 98107 (206) 489-5113
                Case 2:20-cv-01388-JCC Document 46 Filed 12/16/20 Page 2 of 6



 1          Defendant President and Fellows of Harvard College (“Harvard”) hereby files this opposition to

 2   Plaintiff Daniel Cohen’s Motion for a Stay Pending Ruling on Consolidation and Transfer by JPML (ECF

 3   No. 43).

 4          The Court should deny Plaintiff’s motion to stay as moot. Plaintiff’s Motion seeks a stay “pending

 5   the JPML’s ruling on a motion to transfer and consolidate this action” with others in an MDL. Motion at

 6   1. As of today, the JPML issued a Conditional Transfer Order. See Ex. 1. While Harvard reserves the

 7   right to object to the Conditional Transfer Order, Plaintiff’s stay motion should be denied as moot.

 8
     DATED: December 16, 2020                       MURPHY PEARSON BRADLEY & FEENEY
 9

10                                           By:    s/ Nicholas C. Larson
                                                    Nicholas C. Larson
11                                                  Attorney for Defendant
                                                    President and Fellows of Harvard College
12
                                                    E-mail: nlarson@mpbf.com
13

14
     JENNER & BLOCK LLP                                  MURPHY PEARSON BRADLEY & FEENEY
15   Lindsay C. Harrison (to apply pro hac vice)         Nicholas C. Larson (WA Bar No. 46034)
     lharrison@jenner.com                                nlarson@mpbf.com
16
     Noah B. Bokat-Lindell (to apply pro hac vice)       1455 NW Leary Way
17   nbokat-lindell@jenner.com                           Suite 400
     1099 New York Ave. NW, Suite 900                    Seattle, WA 98107
18   Washington, DC 20001-4412                           Telephone: (206) 489-5113
     Telephone: (202) 639-6000                           Facsimile: (206) 489-5101
19   Facsimile: (202) 639-6006
                                                         Attorneys for Defendant
20
     JENNER & BLOCK LLP                                  President and Fellows of Harvard College
21   Kate T. Spelman (to apply pro hac vice)
     kspelman@jenner.com
22   633 West 5th Street, Suite 3600
     Los Angeles, CA 90071-2054
23   Tel.: (213) 239-5100 / Fax: (213) 239-5199
24

25

26

27

28
                                                          1
     HARVARD’S OPPOSITION TO STAY MOTION                       MURPHY PEARSON BRADLEY & FEENEY
     CASE NO. 2:20-CV-01388-JCC                                      1455 NW LEARY WAY, SUITE 400
                                                                   SEATTLE, WA 98107 * (206) 489-5113
               Case 2:20-cv-01388-JCC Document 46 Filed 12/16/20 Page 3 of 6



 1                                        CERTIFICATE OF SERVICE

 2          I hereby certify that on December 16, 2020, I electronically filed the foregoing DEFENDANT
 3   PRESIDENT AND FELLOWS OF HARVARD COLLEGE’S OPPOSITION TO PLAINTIFF’S
 4   MOTION TO STAY PROCEEDINGS with the Clerk of the Court by using the CM/ECF system, which
 5   will provide electronic notice and an electronic link to this document to all attorneys of record.
 6

 7   DATED: December 16, 2020
 8                                                 By: /s/ Nicholas C. Larson
                                                           Nicholas C. Larson
 9                                                         MURPHY PEARSON BRADLEY & FEENEY
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26

27

28
                                                           2
     HARVARD’S OPPOSITION TO STAY MOTION                                 MURPHY PEARSON BRADLEY & FEENEY
     CASE NO. 2:20-CV-01388-JCC                                                1455 NW LEARY WAY, SUITE 400
                                                                             SEATTLE, WA 98107 * (206) 489-5113
Case 2:20-cv-01388-JCC Document 46 Filed 12/16/20 Page 4 of 6




                    EXHIBIT 1
       Case
         Case
            2:20-cv-01388-JCC
               MDL No. 2972 Document
                              Document
                                     7346Filed
                                            Filed
                                               12/16/20
                                                  12/16/20Page
                                                            Page
                                                               1 of
                                                                  52of 6




                              UNITED STATES JUDICIAL PANEL
                                           on
                               MULTIDISTRICT LITIGATION



IN RE: BLACKBAUD, INC., CUSTOMER DATA
SECURITY BREACH LITIGATION                                                             MDL No. 2972



                                  (SEE ATTACHED SCHEDULE)



                        CONDITIONAL TRANSFER ORDER (CTO −1)



On December 15, 2020, the Panel transferred 5 civil action(s) to the United States District Court for
the District of South Carolina for coordinated or consolidated pretrial proceedings pursuant to 28
U.S.C. § 1407. See _F.Supp.3d_ (J.P.M.L. 2020). Since that time, no additional action(s) have been
transferred to the District of South Carolina. With the consent of that court, all such actions have
been assigned to the Honorable J Michelle Childs.

It appears that the action(s) on this conditional transfer order involve questions of fact that are
common to the actions previously transferred to the District of South Carolina and assigned to Judge
Childs.

Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict
Litigation, the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the
District of South Carolina for the reasons stated in the order of December 15, 2020, and, with the
consent of that court, assigned to the Honorable J Michelle Childs.

This order does not become effective until it is filed in the Office of the Clerk of the United States
District Court for the District of South Carolina. The transmittal of this order to said Clerk shall be
stayed 7 days from the entry thereof. If any party files a notice of opposition with the Clerk of the
Panel within this 7−day period, the stay will be continued until further order of the Panel.



                                                      FOR THE PANEL:



                                                      John W. Nichols
                                                      Clerk of the Panel
    Case
      Case
         2:20-cv-01388-JCC
            MDL No. 2972 Document
                           Document
                                  7346Filed
                                         Filed
                                            12/16/20
                                               12/16/20Page
                                                         Page
                                                            2 of
                                                               62of 6




IN RE: BLACKBAUD, INC., CUSTOMER DATA
SECURITY BREACH LITIGATION                                                 MDL No. 2972



                   SCHEDULE CTO−1 − TAG−ALONG ACTIONS



 DIST       DIV.     C.A.NO.      CASE CAPTION


FLORIDA MIDDLE

  FLM        8      20−02738      Imhof v. Blackbaud, Inc.

ILLINOIS NORTHERN

  ILN        1      20−05775      Lofton v. Blackbaud

MASSACHUSETTS

  MA         4      20−40149      Bishop v. Blackbaud, Inc.

MINNESOTA

  MN         0      20−02275      Peterson v. Allina Health System et al

NEW YORK EASTERN

  NYE        2      20−04758      Faszczewski v. Blackbaud, Inc.

NEW YORK SOUTHERN

  NYS        7      20−08271      Silverman Bedell v. Blackbaud, Inc.

VIRGINIA EASTERN

  VAE        1      20−01230      Atwood v. Blackbaud, Inc.

WASHINGTON WESTERN

 WAW         2      20−01381      Sheth v. Blackbaud Inc
 WAW         2      20−01388      Cohen v. Blackbaud Inc et al
